Citation Nr: 0522892	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-22 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1948 to February 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for a lung condition as a result of asbestos 
exposure.   The RO in Portland, Oregon, currently has 
jurisdiction over the case.

The Board notes that the RO also denied the veteran's 
increased rating claim for a service connected lumbosacral 
strain.  The veteran appealed the decision.  Subsequently, 
the RO issued a February 2004 rating decision that increased 
the veteran's rating from 20 percent to 40 percent.  Although 
the increase does not represent a full grant of benefits, the 
veteran has indicated that he is satisfied with the increase.  
He withdrew his appeal by way of a March 2004 correspondence.  


FINDINGS OF FACT

1.  The veteran does not have an asbestos-related disease.

2. The veteran has a low-grade lung disease but there is no 
medical evidence showing that it is related to his military 
service, including claimed asbestos exposure.


CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 2002 rating decision; the July 
2003 Statement of the Case; the October 2004 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO adequately informed him of the information and evidence 
needed to substantiate his claim for a lung disability and 
complied with VA's notification requirements.  The Statement 
of the Case and Supplemental Statement of the Case set forth 
the laws and regulations applicable to the veteran's claim.  
Further, letters from the RO to the veteran dated October 
2002 and April 2004 informed him of the types of evidence 
that would substantiate his claim; that he could obtain and 
submit private evidence in support of his claim; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim for service connection for a lung disability, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in October 2002, prior to the December 2002 RO 
rating decision.  VCAA notice was also provided in April 
2004.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
October 2002 and April 2004 correspondence and asked him to 
identify all medical providers who treated him for a lung 
disability.  The RO has obtained all identified evidence.  

In addition, the Board notes that the veteran stated in a 
November 2002 correspondence that he had no more information 
to submit.  In October 2004, the veteran informed the RO that 
it could continue with his appeal without waiting for the 60-
day waiting period to expire.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination, 
which included a medical opinion, in December 2002.  He has 
also been treating with the White-City VA Medical Center.  
The Board finds that the VA examination report and outpatient 
medical records provide sufficient findings upon which to 
determine whether service connection is warranted for the 
veteran's disability.  There is no duty to provide another 
examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from March 1948 to February 
1952.  He served in the Navy aboard the U.S.S. Paricutin 
AE#18.  He claims to have worked in damage control, where he 
spent time drilling holes in asbestos for the purpose of 
mounting fire extinguishers.  He also stated that he slept 
near an asbestos-covered pipe.  He claims that this exposure 
to asbestos has caused him to suffer from a lung disability.  

The veteran's service medical records reflect that in August 
1950, he complained of a slight sore throat.  He noted that 
he had had frequent sore throats in the past and had coughed 
up yellowish-orange sputum off and on for the past two to 
three years.  He was diagnosed with a pharynx infection with 
2 plus enlargement and an infection of the tonsils.  His 
lungs were clear to auscultation and percussion.  There are 
no further records of the condition in the service medical 
records.  The veteran underwent a separation examination in 
February 1952 that yielded normal findings.  No complaints 
were noted.  

The first post service evidence of a lung condition is dated 
June 2000.  At that time the veteran sought treatment on an 
outpatient basis with the White City VA Medical Center.  The 
clinician noted that the veteran had a productive cough with 
greenish sputum that required him to leave work early.  The 
veteran reported that his wife suffered from similar 
symptoms.  There are no further indications of any lung 
disability until an April 2002 VA Medical Center report that 
states that the veteran found a pipe where he works (a golf 
course) that was covered with asbestos.  The clinician's 
early impression was that the veteran was suffering from 
allergic rhinitis and that he had exposure to asbestosis.  
The veteran has since been suffering from shortness of breath 
and sinus congestion.  X-rays taken in conjunction with his 
April 2002 appointment reflect senescent changes with a 
tortuous atherosclerotic aorta and evidence of prior median 
sternotomy procedure, but no evidence currently for 
asbestosis exposure.  

The veteran underwent a VA examination in December 2002.    
He reported an occasional productive cough with green sputum; 
hemoptysis (seldomly, and only a small amount); and dyspnea 
after walking about 50 feet.  The veteran denied anorexia, 
any asthmatic symptoms, and lung treatment.  He reported a 
significant cardiac history and noted that he smoked 
approximately a pack of cigarettes per day until 1985 (when 
he quit smoking).  The clinician noted that the veteran was 
taking Flomax, but that he did not require any bed rest or 
significant pulmonary treatment.  

Upon examination of the veteran's lungs, the clinician found 
no lung findings of particular significance.  The lungs were 
clear to auscultation; chest configuration was normal; and 
there was no forced cough or wheezing with forced 
expirations.  The clinician also noted that there was no 
obstructive lung defect indicated by the FEV-FVC ratio and 
there was a moderate decrease in diffusing capacity with no 
response to bronchodilator.  A November 2002 EKG revealed 
normal sinus rhythm with frequent PVC's, which is consistent 
with the veteran's cardiac history.  The clinician noted the 
April 2002 x-ray that revealed no evidence of asbestos 
exposure.  The clinician diagnosed the veteran with a low-
grade lung disease; no specific emphysemas or COPD.  

The clinician noted that the veteran's cardiac history would 
account for many of the veteran's symptoms.  In addressing 
the issue of whether the veteran's symptoms are related to 
service related exposure to asbestos, the clinician remarked 
that the characteristic lesions and x-ray findings of 
asbestosis were not present.  He further noted the veteran's 
strong history of smoking was another possible cause of the 
veteran's pulmonary changes.  Finally, he stated that in the 
absence of specific findings to asbestosis, he was unable to 
draw a connection to service.      

The veteran contends that in November 2002, he underwent a 
test for exposure to asbestos and the person who conducted 
the test told him that he had asbestosis.  The veteran 
allegedly asked the clinician if there was any chance that 
his smoking could have an effect on the test results and she 
said absolutely not.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002). Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988). The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims. VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos. 
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record shows that the RO complied with these procedures.  The 
RO sent the appellant a letter requesting these details, and 
he provided some information in March 2002.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease.  38 C.F.R. § 3.303.

The veteran contends that he was exposed to asbestos during 
service, in that he participated in damage control on a ship, 
including drilling holes in asbestos.  Even if the Board were 
to concede that his exposure to asbestos during service is 
plausible, see McGinty v. Brown, 4 Vet. App. 428 (1993), the 
claim must still be denied.

Here, the Board notes that the questions of whether the 
veteran has a lung disability attributed asbestos exposure in 
the United States Navy require competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided an account of what he was told by a VA clinician 
on November 26, 2002, whose name he cannot recall.  He 
alleges that the clinician told him that he had asbestosis.  
A copy of the VA pulmonary function testing conducted in on 
November 26, 2002 is of record, however, no such opinion is 
documented.  The Board points out that hearsay medical 
evidence does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board does note that an April 2002 report indicates that 
the veteran was exposed to asbestosis.  This preliminary 
diagnosis was made after the veteran reported having found a 
pipe at work that was covered with asbestos.  However, an x-
ray examination of the veteran's chest taken in conjunction 
with the April 2002 appointment revealed no evidence of 
asbestosis.  

Furthermore, at the December 2002 VA examination, the veteran 
denied any kind of lung treatment; the clinician found no 
lung findings of particular significance; and that an April 
2002 x-ray revealed no evidence of asbestos exposure.  The 
clinician diagnosed the veteran with a low-grade lung 
disease; no specific emphysemas or COPD.  He further noted 
that the veteran's symptoms are characteristic of his cardiac 
condition, and that his long history of smoking could be a 
cause of his pulmonary changes.  Ultimately, the clinician 
was unable to draw a connection to asbestos exposure, absent 
any objective findings.  

The Board finds the April 2002 VA respiratory findings and 
the December 2002 examination report to be compelling.  The 
conclusion is based on specific clinical tests and findings.  
That is, x-rays were performed showing no evidence of 
asbestosis.  There is no contrary medical evidence, only the 
veteran's lay account of what was told to him by a clinician 
who administered a test.  The Board notes that even if the 
veteran's account were accurate, the opinion of someone who 
administered one test would be outweighed by the clinician 
who performed a complete medical examination.  

The December 2002 VA examination opinion was offered by a 
competent medical professional and the report reflects 
consideration of an accurate and complete history.  The 
veteran has been diagnosed with a low-grade lung disease.  As 
there is no suggestion that the veteran's low-grade lung 
disease was present during or proximate to service, the 
question becomes whether there is evidence that it is 
otherwise related to service.  The condition was first shown 
many years (approximately 48 years) after the veteran's 
military service, and no medical professional has indicated 
that it is related to asbestos exposure or otherwise related 
to service.

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disorders due to exposure to 
asbestos during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or conclude any condition is etiologically related to prior 
asbestos exposure.  The Board is not concluding that he was 
not exposed to asbestos during service, but without medical 
evidence of a condition due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.

As such, the Board finds that the preponderance of the 
evidence establishes that the veteran does not currently have 
a lung disability due to asbestos exposure, and service 
connection must be denied.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
A reasonable doubt exists where there is an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim. 38 C.F.R. § 
3.102.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility. Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence. Id.

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's 
claim.  There is not an approximate balance of evidence.  
There is evidence not favorable to the claim that is of more 
probative value than the favorable evidence, and it is not 
error for the Board to favor certain evidence.  The weight to 
be accorded the medical evidence must be determined by the 
quality of it and not by quantity.  For the reasons stated, 
the Board finds the opinion of the VA clinician in December 
2002 more persuasive than any other alleged opinion, and 
finds, as fact, that the veteran does not have a current 
asbestos-related disability.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a lung disability, to 
include as secondary to asbestos exposure, must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a lung disability, to 
include as secondary to exposure to asbestos, is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


